U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/PSB
NUMBER:
5331.02, CN-2
DATE:
September 27, 2017
EFFECTIVE DATE: October 1, 2017

Early Release Procedures Under 18 U.S.C. § 3621(e)

/s/
Approved: Mark S. Inch
Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following change to Program Statement 5331.02, Early
Release Procedures Under 18 U.S.C. § 3621(e), dated March 16, 2009. The single change is
marked with a highlight and inserted into the policy.
11. MONITORING OF EARLY RELEASE ELIGIBILITY STATUS
b. The Unit Team. Typically, the Unit Team’s review of the inmate’s status will be in conjunction
with regularly scheduled program reviews, preparation of release paperwork, and RRC referrals.
(1) Change in Early Release Eligibility Status/DAP WAIT QUAL or DAP PART. If an
eligible inmate’s early release eligibility status requires change (e.g., detainers removed/added,
noncompliance with FRP), the Unit Team will immediately notify the DAPC via e-mail.

U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/PSB
NUMBER: 5331.02, CN-1
DATE:
April 25, 2016
RULES EFFECTIVE DATE: May 26, 2016

Early Release Procedures
Under 18 U.S.C. § 3621(e)

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following changes to Program Statement 5331.02, Early
Release Procedures Under 18 U.S.C. § 3621(e), dated March 16, 2009.
5.§ 550.55(b) INMATES NOT ELIGIBLE FOR EARLY RELEASE.
(4) Inmates who have a prior felony or misdemeanor conviction within the ten years
prior to the date of sentencing for their current commitment for:
(6) Inmates who have been convicted of an attempt, conspiracy, or solicitation to
commit an underlying offense listed in paragraph (b)(4) and/or (b)(5) of this
section; or

U.S. Department of Justice
Federal Bureau of Prisons

“CORRECTED COPY 2/20/2009"

PROGRAM STATEMENT
OPI
CPD/PSB
NUMBER
P5331.02
DATE
3/16/2009
RULES EFFECTIVE 03/16/2009

Early Release Procedures
Under 18 U.S.C. § 3621(e)
/s/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
The purpose of this policy is to re-establish criteria and procedures when considering an inmate
for early release pursuant to 18 U.S.C. § 3621(e)(2)(B) for successful completion of the
Residential Drug Abuse Program.
For more information on procedures for treatment programming see Program Statement 5330.11,
Psychology Treatment Programs, and the Sallyport site for Correctional Programs Division,
Psychology Services Branch, Psychology Treatment Programs.
a. Summary of Changes
Directives Rescinded
P5331.01
Early Release Procedures Under 18 U.S.C. § 3621(e) (9/29/03)
This reissuance incorporates the following modifications:
• Prior and current offenses will be reviewed by the legal staff at the Designation and Sentence
Computation Center (DSCC). Offense reviews will no longer be conducted in the regional or
in the institution legal offices.

Federal Regulations from 28 CFR are in bold type.
Implementing instructions are in regular type.

• The Regional Psychology Treatment Program Coordinator (RPTP-C), formerly known as the
Regional Drug Abuse Program Coordinator, will no longer have oversight authority for
provisional approval of early releases.
• Institution staff will no longer be responsible for prior and current offense reviews of early
releases.
• The procedures for monitoring early release have been modified, affecting the Drug Abuse
Program (DAP) staff, the Unit Team, Transitional Drug Abuse Treatment (TDAT) staff,
Community Corrections staff, and the DSCC.
• Inmates may receive a period of early release, not to exceed 12 months, based on the length
of sentence imposed by the Court.
• Inmates with a prior conviction of arson or kidnaping are now ineligible for an early release.
• An inmate sentenced as a D.C. Code offender under § 24-403.01 (for an offense committed
on or after August 5, 2000) is now eligible for an early release consideration for successful
completion of the Residential Drug Abuse Program.
b. Program Objectives. The expected results of this program are:
• To define eligibility criteria for early release pursuant to 18 U.S.C. § 3621(e)(2)(B).
• To ensure all eligible inmates are released appropriately from Bureau of Prisons (Bureau)
custody pursuant to 18 U.S.C. § 3621(e)(2)(B).
• To define the roles of staff in the procedures for early release pursuant to 18 U.S.C. §
3621(e)(2)(B).
2. BACKGROUND
Title 18 U.S.C. § 3621(e)(2)(B) allows the Director of the Bureau of Prisons to permit inmates
who complete the Residential Drug Abuse Program (RDAP) to receive up to 12 months early
release from custody. This Program Statement is to be read in conjunction with the Program
Statement Psychology Treatment Programs.
3. DEFINITION OF TERMS.
• Eligible – to meet the criteria for an early release as defined in Bureau policy.
• Ineligible – failure of any RDAP component, or to be unable to meet the criteria for an early
release as defined in Bureau policy.
4. § 550.55 ELIGIBILITY FOR EARLY RELEASE.
This section lists the criteria that renders an inmate eligible for § 3621(e) Conditional Release
status.
(a) Eligibility. Inmates may be eligible for early release by a period not to exceed
twelve months if they:

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 2

(1) have a diagnosis for a substance use disorder. The inmate must have a substantiated
diagnosis for a substance use disorder.
(2) § 550.55(a)(1) Were sentenced to a term of imprisonment under either:
(i) 18 U.S.C. Chapter 227, Subchapter D for a nonviolent offense; or, i.e., an inmate
who committed a federal offense on or after November 1, 1987, after the effective date of the
Sentencing Reform Act of 1987, also known as “new law.”
“Old law” inmates who are Parole Eligible, may, at the U.S. Parole Commission’s (USPC)
discretion, be considered for an advanced release date through an award of Superior Program
Achievement (SPA).
(ii) D.C. Code § 24-403.01 for a nonviolent offense, meaning an offense other than
those included within the definition of “crime of violence” in D.C. Code § 231331(4); and (Section 24-403.01 pertains to inmates whose offenses were committed on or
after August 5, 2000);
(3) § 550.55(a)(2) Successfully complete a RDAP, as described in § 550.53, during
their current commitment. Successful completion means:
(a) completion of the unit-based RDAP in the institution;
(b) when applicable, participation in follow-up treatment while in general population for 12
months or until release, whichever comes first; and
(c) completion of community Transition Drug Abuse Treatment (TDAT) while residing in a
Residential Reentry Center (RRC) or on home confinement; and
(4) are Financial Responsibility Program (FRP) compliant. See 28 CFR § 545.10.
5.§ 550.55(b) INMATES NOT ELIGIBLE FOR EARLY RELEASE.
As an exercise of the Director’s discretion, the following categories of inmates
are not eligible for early release:
(1) Immigration and Customs Enforcement detainees;
(2) Pretrial inmates;
(3) Contractual boarders (for example, State or military inmates);
(4) Inmates who have a prior felony or misdemeanor conviction for:
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 3

(i) Homicide (including deaths caused by recklessness, but not including deaths
caused by negligence or justifiable homicide);
(ii) Forcible rape;
(iii) Robbery;
(iv) Aggravated assault;
(v) Arson;
(vi) Kidnaping; or
(vii) An offense that by its nature or conduct involves sexual abuse offenses
committed upon minors;
(5) Inmates who have a current felony conviction for:
(i) An offense that has as an element, the actual, attempted, or threatened use of
physical force against the person or property of another;
(ii) An offense that involved the carrying, possession, or use of a firearm or other
dangerous weapon or explosives (including any explosive material or explosive
device);
(iii) An offense that, by its nature or conduct, presents a serious potential risk of
physical force against the person or property of another; or
(iv) An offense that, by its nature or conduct, involves sexual abuse offenses
committed upon minors;
(6) Inmates who have been convicted of an attempt, conspiracy, or other offense
which involved an underlying offense listed in paragraph (b)(4) and/or (b)(5) of
this section; or
(7) Inmates who previously received an early release under 18 U.S.C. § 3621(e).
6. § 550.55(c) EARLY RELEASE TIME-FRAME.
(1) Inmates so approved may receive early release up to twelve months prior to
the expiration of the term of incarceration, except as provided in paragraphs
(c)(2) and (3) of this section.

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 4

(2) Under the Director’s discretion allowed by 18 U.S.C. § 3621(e), we may limit
the time-frame of early release based upon the length of sentence imposed by the
Court.
This policy enacts the § 3621(e) early release based on an inmate’s sentence length. This rule
will be effective 03/16/2009. Those inmates who are participating in or have completed the
Residential Drug Abuse Program (RDAP) before 03/16/2009 are not affected by this rule.
7. PROCEDURE TO DETERMINE § 3621(e) EARLY RELEASE ELIGIBILITY
The DAP staff (initial review) and DSCC legal staff (offense review) play key roles in
identifying and documenting an inmate’s eligibility for early release.
a. Drug Abuse Program Staff, Initial Review. If the Drug Abuse Program Coordinator
(DAPC) determines the inmate is qualified for participation in the RDAP, he or she will review
SENTRY to determine if the inmate:
•
•
•
•

has received a prior early release under § 3621(e);
is a contract boarder (e.g., a state or military inmate);
is a pretrial offender;
has a detainer that will prohibit completion of the community treatment component of the
RDAP;
• committed his/her federal offense before November 1, 1987; or
• committed his/her D.C. offense before August 5, 2000.
If the DAPC determines the inmate meets any of the above conditions, the inmate is NOT
ELIGIBLE for a § 3621(e) early release and no further review is required. The DAPC will then
meet with the inmate to notify him or her of his or her ineligibility for an early release. The
DAPC will also:
• have the inmate sign the Notice of RDAP Qualification form (BP-A0941).
• forward the Notice of RDAP Qualification form to the Unit Team for placement in the
inmate’s Central File; and
• enter the appropriate early release eligibility assignment into SENTRY.
Note: The DAPC can notify the inmate of his/her early release ineligibility and have the inmate
sign the Notice of RDAP Qualification form at the same time.
If the inmate is not excluded from eligibility upon the DAPC’s initial review, the inmate will
require a § 3621(e) offense review by the DSCC legal staff. The DAPC or designee will submit
(via GroupWise) a Request for § 3621(e) Offense Review form in a timely manner.
The DAPC or designee will also forward an electronic copy of the Judgment and Commitment
Order (J&C) and the Presentence Investigation Report (PSR) if the DSCC does not already have
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 5

one. To determine whether the DSCC has a copy of an inmate’s J&C file (which includes the
PSR), the DAPC or designee will check the sentence computation data function in SENTRY. If
the “DSC” last updated the computation, the DSCC has a copy of the J&C file, and there is no
need to send a copy of the same with the Request for § 3621(e) Offense Review form. However,
if an institution last updated the computation, the DSCC does not have a copy of the J&C file. In
those cases, the DAPC or designee will send a scanned copy of the J&C file with the Request for
§ 3621(e) Offense Review form. The DAPC will place the inmate’s name and register number in
the subject line of the email to DSCC legal staff.
b. Designation and Sentence Computation Center, Offense Review. Upon receipt of the
Request for § 3621(e) Offense Review form and the J&C file, the DSCC legal staff will ordinarily
have 30 working days to determine an inmate’s early release eligibility status based on a review
of the inmate’s current offense and prior convictions. The DSCC legal staff will review current
and prior offenses for both U.S. Code and D.C. Code felony offenders.
After completing the offense review, a legal staff member will complete and sign the
Request for § 3621(e) Offense Review form. Signature authority may not be delegated below the
attorney level.
Designated DSCC legal staff, upon completion of the review, will notify the DAPC of the result
of the review by forwarding the signed Request for § 3621(e) Offense Review form.
8. ASSIGNMENT OF § 3621(e) STATUS
Upon receipt of a signed Request for § 3621(e) Offense Review form from the DSCC legal staff,
the DAPC or designee will enter the appropriate early release eligibility code into SENTRY and:
• have the inmate sign the Notice of RDAP Qualification form;
• forward the signed Notice of RDAP Qualification form to the unit team; and
• enter into SENTRY the appropriate § 3621(e) early release eligibility assignment. If the
inmate declines the RDAP after hearing of his or her early release eligibility status, enter into
SENTRY the appropriate § 3621(e) assignment signifying the inmate’s declination.
9. ASSIGNMENT OF § 3621(e) EARLY RELEASE CONDITIONAL DATE
a. Drug Abuse Program Coordinator. Upon a qualified inmate’s entry into the RDAP, the
DAPC, or designee, will:
• enter into SENTRY the appropriate participation assignment; and
• within 15 working days, forward a Notice of § 3621(e) Date form (BP-A0764) to the DSCC
team responsible for the inmate’s sentence computation requesting computation of a
§ 3621(e) conditional release method date, with a copy to the unit team and the Correctional
Systems Department (CSD).

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 6

b. DSCC Staff. Within 15 working days of the DSCC staff receiving the
Notice of § 3621(e) Date form, computation staff will enter the estimated completion date into
the § 3621(e) CRPS MN field (Complete Residential Program), and recalculate the sentence.
The corresponding satisfaction/release method will be § 3621(e) COND (§ 3621E Conditional).
10. LENGTH OF SENTENCE
Following completion of Transitional Drug Abuse Treatment (TDAT), inmates found to be
eligible for an early release under 18 U.S.C. § 3621(e) may receive that early release based upon
the length of their sentence, as detailed in the table below.
Sentence Length

Early Release Time-Frame

30 MONTHS or LESS

No more than 6 months

31-36 MONTHS

No more than 9 months

37 MONTHS OR MORE

No more than 12 months

The early release time-frame reductions shown on the table are not pro-rated by days. For
example, if an inmate’s sentence is 36 months and any number of days, 9 months is the
maximum sentence reduction allowed, whether the inmate’s sentence is 36 months and 0 days, or
36 months and 30 days.
Any change in current offense sentence length as imposed by order of the Court will result in a
recalculation of sentence computation and provisional incentive. For example, a 36-month
sentence reduced to a 24-month sentence will result in no more than a 6-month early release.
11. MONITORING OF EARLY RELEASE ELIGIBILITY STATUS
An inmate may require changes to, or lose, his or her early release eligibility at any time as a
result of:
• information that renders the inmate ineligible, see section 5; or
• identification of a previous error.
Chapter 2 of the Program Statement Psychology Treatment Programs contains specific
information on the circumstances that may lead to expulsion and loss of early release. DAP staff,
designated DSCC staff, Unit Team staff, TDAT staff, and Community Corrections staff play key
roles in identifying, monitoring and documenting an inmate’s eligibility for early release. This
process involves the steps described below.

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 7

a. The DAPC. The DAPC, or designee, in all Bureau institutions will review all eligible inmate
DRG assignments bi-monthly and prior to the inmate receiving a DAP COMP or FOL COMP
SENTRY assignment.
(1) Completion of the Unit-Based RDAP Component. If the inmate completes the unit-based
component (see Psychology Treatment Programs) of the RDAP, the local DAPC, or designee,
will:
• replace the SENTRY participation assignment to completion assignment; and
• add a SENTRY assignment for follow-up treatment indicating the inmate is enrolled in
institutional transitional aftercare.
(2) Additional Completion Time in RDAP. If an eligible inmate is determined, for clinical
reasons (e.g., difficulty meeting treatment goals) or administrative reasons (e.g., writ, medical,
institutional need), to require additional time to complete the RDAP, the DAPC, or designee, will
immediately forward the Notice of § 3621(e) Date form to the CSD, Unit Team, and the DSCC.
(3) Change in Early Release Status, Ineligible to Eligible. If the DAPC is notified by the Unit
Team of a change in circumstance of an “ineligible” inmate (e.g., detainer dropped, court case
resolved, etc.), the DAPC, or designee, will:
• review the inmate’s case to determine if there are any other exclusionary criteria that would
maintain the inmate’s ineligibility for early release;
• immediately replace the SENTRY DRG assignment of INELIGIBLE to ELIGIBLE, if no
other exclusionary criteria exist; and
• forward a Notice of §3621(e) Date form to the CSD, the Unit Team, and the DSCC
requesting appropriate change to the § 3621(e) conditional release method date.
(4) RDAP Expel/Fail/Withdraw. If an early release eligible inmate is expelled or withdraws
from the RDAP (e.g., significant failure to meet treatment goals, significant program disruption,
receives an incident report for misconduct related to drugs, alcohol, and/or act(s) of violence), the
DAPC or designee will:
• complete Section III of the Change in RDAP and § 3621(e) Status form (BP-A0767);
• notify the inmate and send the Change in RDAP and § 3621(e) Status form electronically to
the CSD, the Unit Team and the DSCC team responsible for the inmate’s sentence
computation;
• replace the SENTRY assignment of participation with program failure for expulsion or
failure, as appropriate; and
• when appropriate, replace the SENTRY assignments from § 3621(e) eligible to ineligible.
If an early release eligible inmate is expelled from the program based on an incident report for
misconduct related to drugs, alcohol and/or act(s) of violence and is later found not guilty by the
DHO, the DAPC will conduct a meeting with all treatment staff to determine if the inmate, based
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 8

on sound clinical practice and the good of the treatment community, is clinically appropriate to
be placed back into the program, and if so:
•
•
•
•

reinstate the inmate into the program;
replace the SENTRY assignment of failure due to expulsion with that of participation;
replace the SENTRY assignment noting ineligible to eligible;
complete and forward the Notice of § 3621(e) Date form to the CSD, the Unit Team, and the
DSCC team responsible for the inmate’s sentence computation requesting any appropriate
change to the § 3621 (e) conditional release method date; and
• notify the inmate.
(5) Follow-Up Treatment Complete. If an eligible inmate completes the required institutional
follow-up component of RDAP, upon return to general population, the DAPC, or designee, will:
• replace the SENTRY DRG assignment of follow-up participation with follow-up completion;
and
• review the inmate’s PDS notes and review SENTRY to ensure the inmate is still eligible for
the early release benefit.
(6) Failure/Withdrawal of Follow-Up Treatment. If an eligible inmate fails or withdraws
from the follow-up component of RDAP, the DAPC, or designee, will:
• complete Section III of the Change in RDAP and § 3621(e) Status form;
• send this form electronically to the Unit Team, the CSD, and the DSCC team responsible for
the inmate’s sentence computation;
• replace the SENTRY assignment for follow-up participation to the appropriate follow-up fail
assignment;
• replace the SENTRY assignment of DAP completion to DAP failure, final outcome; and
• replace the SENTRY assignment of eligible to ineligible for a § 3621(e) release.
(7) Completion of All RDAP Components in the Institution. If an eligible inmate has
completed all institution components of RDAP (i.e., the unit-based program and the follow-up
treatment program) and is later determined to require a change in his or her early release status
(e.g., detainer removed or lodged, found guilty by the DHO for misconduct, especially as related
to drugs, alcohol, and/or act(s) of violence), the Unit Team will notify the DAPC, via e-mail, of
the inmate’s change in status and the DAPC will then complete the Change in RDAP and § 3621
(e) Status form.
The DAPC (or designee) will review the inmate’s case to determine if the inmate is or is not
eligible for an early release. The DAPC will document the outcome of this review and sign and
forward the Change in RDAP and § 3621(e) Status form to the CSD, and the DSCC team
responsible for the inmate’s sentence computation.

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 9

(8) Changes in Inmate Early Release Status. Any and all changes in an inmate’s early release
status will be documented in the Psychology Data System (PDS). If an inmate is removed from
the program, the circumstances for removal (e.g., expulsion, incomplete, withdrawal) are to be
documented as a Discharge Note in PDS.
(9) Unit Team Final § 3621(e) Review. Before a § 3621(e) eligible inmate is processed for
transfer to an RRC, the Unit Team will complete the Unit Team Final Review form (BP-A0766).
Ordinarily, this will occur 30 days before the inmate’s RRC transfer. This form ensures that all
criteria for early release have been met. In conjunction with this review the DAPC, or designee,
is to review SENTRY to determine if:
• the inmate has completed all components of the unit-based RDAP, in a unit set apart from the
general population for no less than nine months; and
• the inmate has completed the follow-up component of the RDAP.
b. The Unit Team. Typically, the Unit Team’s review of the inmate’s status will be in
conjunction with regularly scheduled program reviews, preparation of release paperwork, and
RRC referrals.
(1) Change in Early Release Eligibility Status/DAP WAIT QUAL or DAP PART. If an
eligible inmate’s early release eligibility status requires change (e.g., detainers removed/added,
noncompliance with FRP), the Unit Team will immediately notify the DAPC via e-mail.
(2) Change in Early Release Eligibility Status/RDAP Complete. If an eligible inmate has
completed all institution components of RDAP (i.e., the unit-based program and the follow-up
treatment program) and is later determined to require a change in his/her early release status (e.g.,
detainers removed/added, found guilty by the DHO for misconduct related to drugs, alcohol,
and/or act(s) of violence, noncompliance with FRP), the Unit Team will immediately notify the
DAPC via e-mail. The DAPC will:
• complete the Change in RDAP and § 3621(e) Status form;
• provide a copy of the Change in RDAP and § 3621(e) Status form to the inmate; and
• forward the Change in RDAP and § 3621(e) Status form to the Unit Team, the CSD, and the
DSCC team responsible for the inmate’s sentence computation.
(3) § 3621(e) Conditional Release. The Unit Team will use the Notice of § 3621(e) Date form
in preparing the RRC packet for the Warden’s approval. Upon approval, the RRC packet will be
forwarded to Community Corrections.
(4) Unit Team Final Review. Before an eligible inmate is processed for early release to an
RRC, the Unit Manager or designee will complete the Unit Team Final Review form. Ordinarily,
this will occur 30 days before RRC transfer or release. This review ensures that all criteria for
early release have been met. If any SENTRY codes have been replaced with fail or ineligible
codes, the inmate is not eligible for an early release.
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 10

(5) RRC Incident Report. If a previously eligible inmate was returned from RRC placement
due to an incident report and that incident report is later expunged by the Discipline Hearing
Officer, the Unit Team will:
• notify the DAPC immediately and request the SENTRY failure assignment be replaced with
the completion assignment, and the SENTRY appropriate early release eligibility assignment
is entered; and
• complete the Notification of RRC Placement Date form (BP-A0628) and send it to the CSD
and the appropriate DSCC computation staff.
c. DSCC Computation Staff. Ordinarily, the DSCC’s role is to ensure the Sentence
Monitoring and Computation data for an inmate is appropriate and current at all times.
(1) Changes in Conditional Release Date. Any changes required in the computation of a
§ 3621(e) Conditional Release date will be made by DSCC upon receipt of one of the following
Forms:
• the Notice of § 3621(e) Date form;
• the Change in RDAP and § 3621(e) Status form; or
• the Notification of RRC Placement Date form.
The DSCC staff will make the appropriate computation changes within 15 working days.
(2) RRC Placement Date. When the inmate has been accepted for RRC placement, the
Notification of RRC Placement Date form will be sent to the appropriate DSCC computation
staff and the CSD by the Warden. Upon receipt of this form, the designated DSCC staff will
enter the § 3621E CCPS (complete community program) date into the inmate’s sentence
computation within 15 working days. DSCC staff will recalculate the sentence to show a release
date via RDAP early release pursuant to § 3621(e).
(3) Request to Delay, Remove or Reinstate Early Release. When notified by the Transitional
Drug Abuse Treatment Coordinator (T-DATC) via the Request to Delay, Remove or Reinstate
Early Release form (BP-A0768), the DSCC will recalculate the sentence computation within 15
working days of receipt of the form. The DSCC will enter a “/” in the § 3621E CCPS (complete
community program) date field, SENTRY will set the § 3621E REL date to “/”, and the inmate’s
projected satisfaction/release date will be set to his/her projected Statutory Release Date (SRD),
and the corresponding satisfaction/release method GCT REL.
d. TDAT and Community Corrections Staff. § 550.55(c)(3) If inmates cannot fulfill
their community-based treatment obligations by the presumptive release date, we
may adjust provisional release dates by the least amount of time necessary to
allow inmates to fulfill their treatment obligations. In practice, it is the T-DATC who
adjusts all provisional release dates.
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 11

(1) Transitional Drug Abuse Treatment Coordinator. When an inmate is placed in
community-based treatment, the T-DATC monitors the inmate’s treatment. Therefore, all
recommendations for changes in an inmate’s early release date must be initiated by the T-DATC.
This includes delays or removal of early release for treatment related issues, escapes from the
RRC, RRC failures, disallowance of Good Conduct Time by the Discipline Hearing Officer, etc.
For example, if an inmate fails the RRC, the CCM will contact the T-DATC via GroupWise to
request a change in the inmate’s status.
Additional guidance on delaying and/or removing early release is contained in the Program
Statement on Community Transitional Drug Abuse Treatment.
(2) T-DATC Review. The T-DATC is responsible for reviewing all requests to delay or remove
an inmate’s early release date. Supporting documentation should be included in the review. The
T-DATC will approve or disapprove the request.
(3) Request to Delay, Remove or Reinstate Early Release. If the T-DATC decides to delay or
remove early release, he or she will complete the Request to Delay, Remove or Reinstate Early
Release form, scan the document, and submit it to the appropriate team at the DSCC. If the staff
at the DSCC have not calculated/assumed the related sentence computation, they will need to
contact the parent facility for an electronic version of the Judgment and Commitment file to carry
out the change in the release date.
(4) SENTRY Assignments. All SENTRY assignments should be updated by the TDAT and/or
community corrections staff as such changes occur. At no time should an inmate have a failure
SENTRY assignment while maintaining an early release date. This is to be monitored closely by
the TDAT, community corrections, and the DSCC.
(5) Reinstatement of § 3621(e) Date. If an inmate has received an incident report that is later
expunged by the DHO, the appropriate staff, T-DATC or DAPC, depending on the inmate’s
location, will complete the Change in RDAP and § 3621(e) Status form or the Request to Delay,
Remove or Reinstate Early Release form and immediately scan the form and send it to the DSCC
to reinstate the inmate’s early release. Once the inmate begins TDAT, the T-DATC will decide if
the inmate’s provisional early release date will be delayed. Delays of an early release date will
allow the inmate to complete TDAT.
(6) Redesignation. If it is determined that the inmate must be redesignated, the CCM will
review the case and submit a redesignation request to the DSCC.
12. CERTIFYING EARLY RELEASE
Upon an inmate’s completion of TDAT, the T-DATC must certify to the DSCC that the inmate
has completed all requirements of RDAP. This certification assures the inmate has successfully
completed all of the requirements that earn him or her an early release. The T-DATC will
complete the Transitional Drug Abuse Treatment § 3621(e) Release Date Confirmation form
P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 12

(BP-A0910), scan the document, and submit it to the appropriate team at the DSCC. (See
Program Statement on Community Transitional Drug Abuse Treatment for steps to certifying
early release.)
REFERENCES
Program Statements
P5162.02
Definition of Term - Crimes of Violence (7/24/95)
P5162.04
Categorization of Offenses (10/9/97)
P5270.07
Inmate Discipline and Special Housing Units (1/09/03)
P5310.12
Psychology Services Manual (3/7/95)
P5330.11
Psychology Treatment Programs (3/16/09)
P5800.15
Correctional Systems Manual (1/1/09)
P7430.02
Community Transitional Drug Abuse Treatment (4/14/99)
ACA Standards
• Standards for Adult Correctional Institutions, 4th Edition: 4-4441
• Performance Based Standards for Adult Local Detention Facilities, 4th Edition: 4-ALDF-5A08
Other Standards
American Psychological Association Ethical Principles of Psychologists and Code of Conduct,
3-21-02.
Forms
All forms may be found on Sallyport.
Notice of RDAP Qualification (BP-A0941)
Request for § 3621(e) Offense Review (BP-A0942)
Notice of § 3621(e) Date (BP-A0764)
Change in RDAP and § 3621(e) Status (BP-A0767)
Unit Team Final Review (BP-A0766)
Notification of RRC Placement Date (BP-A0628)
Request to Delay, Remove or Reinstate Early Release (BP-A0768)
Transitional Drug Abuse Treatment § 3621(e) Release Date Confirmation (BP-A0910)
Records Retention
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5331.02

3/16/2009

Federal Regulations: bold type.

Implementing instructions: regular type.

Page 13

